DETAILED ACTION
Acknowledgement is made of applicant’s remarks/amendments 1/28/2021. Claims 1-20 and 22-37 stand cancelled. Claim 21 has been amended and is pending. Acknowledgement is made of the ratification of the previously submitted documents, as well as the Substitute Specification and abstract of 1/28/2021 which have been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. 

Drawings
The examiner notes that the figure was pulled out of the specification and submitted separately. However, the drawings are objected to because for the following reasons:
(1) if only one figure is presented this figure should be labeled FIGURE. See 37 CFR 1.84(u) which states: Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) The drawing contains excess writing. The drawing label of “Calculate the probablities of spread/non-spread of cancer by filling any of the inputs below” should be contained in the specification and not in the drawing. Probabilities is also mis-spelled. 

(4) The drawing appears to be incomplete. The lower portion of the drawing contains boxes that are cut off. For example it is unclear what is meant by “Differences in cell” as the phrase is not complete and this phrase does not occur in the specification. The same goes for “Level of intercellular”—intercellular what? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Response to Arguments
These objections were made in the Notice 10/28/2020. The examiner notes that a marked up version of the claims with a cloud bubble drawn around “Fig. 1” were presented as well as a clean copy of the figure which is identical to the figure submitted 7/27/2020. Drawing requirements cannot be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what invention claim 21 is directed to. The claim recites “An apparatus comprising a functional utility panel having associated interactive independent variable indicators and dependent variable indicators…” The remainder of the claim discusses how these variables are adapted and configured with the overall objective of monitoring 
The independent and dependent variables are also unclear and it is unclear what they represent or how they are adapted and configured and how the overall panel is adapted and configured to monitor the spread of circulating tumor cells. The claim recites that the variables are adapted and configured to monitor changes in tumor microenvironment…to measure at least one of a strength, a receptor measure and an environmental condition…and to be responsive to an introduced sample. It is unclear what structure is required to carry out these intended uses due in part to the fact that it is unclear what a “strength” is—strength of what? Flow? pH? Muscle strength? It is similarly unclear what is encompassed by the term “a receptor measure” and “an environmental condition”. Because it is unclear what is being measure it is unclear what structure is required. It is also unclear what structure is required to monitor changes in tumor microenvironment and to be responsive to an introduced sample. Where is the sample introduced? What is used to monitor the tumor microenvironment? How are the independent and dependent variable indicators set up or programmed? It is unclear how the independent and dependent variables are related to one another. Because it is unclear what the variables are or what they are measuring, it is also unclear how the 
The claim also recites in the first wherein clause a “dependent independent variable”. It is unclear what that is or how it relates to the independent and dependent variables also recited in the claim. As written the various variable indicators could be something physical like an acid/base indicator, or merely software like a spreadsheet or like a knobs on a screen, or the number 12, the color chartreuse, literally anything. The metes and bounds of the claim are utterly unclear. One of ordinary skill in the art would not be able to determine if or when infringement occurs. 
Due to the vast indefiniteness, it is unclear exactly what the claimed invention is directed to as it is unclear what elements are required to be present. The claim reasonably encompasses a physical panel—like an assay, but also a display panel with the steps of gathering data—processing data—displaying data in the panel. No meaningful search can be performed on claim 21. At the conclusion of the action, however, the examiner has cited a number of patent documents that appear to be related to the same general idea of this application. For the purposes of examination, the examiner is treating the preamble, directed to an apparatus, as controlling the statutory class of the claimed invention.
Response to Arguments
Applicant argues that the claim amendments remedy the 112(b) issues raised in the Non-Final rejection—specifically the single sentence requirement, the antecedent 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Although claim 21 nominally falls within at least one of the four eligible categories, the claims are directed to an abstract idea (which is a judicial exception to the four categories) without significantly more. The analysis below is made in accordance with the USPTO’s published guidance, including the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter, “the 2019 PEG”). For more information on the 2019 PEG, see here: 
<https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility>. 
First, claim 21 recites the abstract idea of a panel apparatus with rows and columns of variables (note the above 112(b) rejection in that it is unclear what components must be present or if the apparatus is merely software—for the purposes of this rejection the claims are being treated as an apparatus as suggested by the preamble, but either way the claims encompass an abstract idea as detailed below). This rejection is given to the extent that the claims encompass a spreadsheet/software/data manipulation. The variables claimed are useful in monitoring tumor microenvironment, a strength, a receptor 
Next, this abstract idea is not integrated into a practical application (meaning take the results of X prediction/X calculations and then do Y to the test subject). In particular, besides the abstract idea itself, the claims contain nothing more. Even should the claims encompass general computing means, simply invoking general-purpose computers or computer components as a tool to perform abstract idea, or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, is not enough to transform the claims into a patent-eligible application, and does not provide an inventive 
Next, each claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Generic computing elements are not even recited. At its broadest, the claims are directed to a panel consisting of column(s) and row(s) of data. 
Even should the claims be amended to recite various processing or computing of the data, or various algorithims for manipulating the data to arrive at the prediction of the cancer spread, the claims would still be ineligible subject matter. In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculation parameters indication an abnormal condition in Grams). The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech., Inc. v. Int'ITrade Comm'n, 601 F.3d 1319,1333 (Fed. Cir. 2010); see Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).
For the reasons given above, the claims are directed to an abstract idea without significantly more, and therefore the claims are not patent eligible under 35 USC 101.
Response to Arguments
Applicant argues that the claim has been amended to recite positive structural limitations that prohibit the apparatus from being performed in the mind—specifically applicant argues that the “responsive to an introduced sample” and “adapted and configured” steps operationally sequenced in claim 1 address the issues presented related to operation. These arguments have been fully considered but are not persuasive. As addressed in the above rejection, the claim still encompasses the idea of gather data-process data-display data in a panel. The limitation “adapted and configured to be responsive to an introduced sample” encompasses the input of data and is not limited to a physical sample. As addressed in the above 112(b) rejection, the claim can be interpreted multiple ways—this 101 rejection is given to the extent that the claim is directed to an abstract idea.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grimes et al. (US 2007/0254369) directed to a method and apparatus for identifying disease status, including cancer, including analyzing levels of various biomarkers, including riboflavin carrier protein in order to detect and predict cancer.

Von Hoff et al. (US2010/0304989) directed to methods and systems of molecular profiling of diseases, such as cancer. In some embodiments, the molecular profiling can be used to identify treatments for a disease, such as treatments that were not initially identified as a treatment for the disease or not expected to be a treatment for a particular disease. See Fig. 2: 

    PNG
    media_image1.png
    718
    555
    media_image1.png
    Greyscale

Conclusion
Claim 21 is rejected.  No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699